 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDRoyal Tile Manufacturing Co. and Sllop,Mill & Indus-trial Local Union 2848,affiliated with United Broth-erhood of Carpenters and Joiners of America,AFL-CIO. Cases 16-CA-4428 and 16-CA-4528April 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 29, 1971, Trial Examiner Paul E.Weil issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, andhas decided to affirm the Trial Examiner's rulings,findings,' and conclusions and to adopt his recom-mended Order with the additions and modificationsset out below.In its exceptions to the Trial Examiner's conclu-sions that Barnett's discharge was violative of Section8(a)(3) and (1), Respondent argues that, even accept-ing the Trial Examiner's findings of fact, they do notclearly support an inference that Respondent hadknowledge of Barnett's prounion activity. Respon-dent also arguesthat such facts do not justify an infer-ence that Respondent discharged Barnett for unionactivity rather than for the work dereliction he admit-tedly commited on October 7, 1971, in failing to in-1Although the Trial Examiner incorrectly stated that Barnett committeda work dereliction on Thursday,October 7,1971, rather than on Wednesday,October 8,was suspended therefor onFriday,October 8, rather than onThursday, October 9, and was discharged a week,rather than 8 days, later,these inadvertent errors do not,however, affect the ultimate conclusionshereinIn the absence of exceptions thereto, we adopt,pro forma,the TrialExaminer'sdismissal of alleged violations grounded on (I) ForemanNewhouse's remarks to Mary Duncan on July 10, 1971, and(2) Plant Super-intendent Cantwell's suspension of Richard C Barnett on October 8, 1971Respondent excepts to the Trial Examiner's findings of violations on theground,among others, that they are based wholly on the testimony of Gener-al Counsel'switnesses and ignore the testimony by Respondent's witnesseson critical matters in issue However,it is clear from the Trial Examiner'sDecision that he considered all the evidence offered by Respondent andrejected it, crediting instead contrary testimony by witnesses for the GeneralCounsel It is the Board'sestablished policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d362 (C.A3)We have carefully examined the record and find no basis forreversing his findings The fact that the Trial Examiner uniformly creditedwitnesses for the General Counsel while discrediting witnesses for Respon-dent,of itself,affords no basis for overturning the Trial Examiner's credibili-ty resolutionsN L R B v. Pittsburgh Steamship Co,337 U S 656, 659stall a warning mechanism. We find no merit in thesecontentions for the following reasons:In addition to other facts relied on by the TrialExaminer in determining the violation issue, we notethat, as revealed by our administrative records, theUnion filed a representation petition (Case 16-RC-5821) on September 23, 1971-but 2 weeks beforeRespondent launched the "investigation" leading toBarnett's discharge; that Barnett was the employeelargely responsible for the solicitation of a majornumber of the union cards; that he conducted hissolicitation activity openly and in the presence of su-pervisors; and that, although Plant SuperintendentCantwell, who effected the discharge, denied knowl-edge of Barnett's union sympathies, there was undis-puted evidence that Barnett wore a union buttonduring the times here material, and did so in the pres-ence of Cantwell.Furthermore, although Respondent characterizedBarnett's failure to install the warning mechanism asa "serious" error because of the potential damagewhich could result to the machine involved, Respon-dent had neither investigated nor sought to disciplineother employees responsible for a similar failure toinstall the same warning mechanism on the same ma-chine but 2 weeks earlier. And, as additional undis-puted evidence shows, two other occasions on whichother employees had previously damaged companyproperty had not prompted any disciplinary action. Itis therefore plain that in discharging Barnett for hiswork dereliction, Respondent treated Barnett dispar-ately.In all the circumstances, we are satisfied, as was theTrial Examiner, that Respondent discharged Barnettfor antiunion reasons, and that it seized on the workdereliction Barnett admittedly committed on October7, 1971, as a pretext.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the recom-mended Order of the Trial Examiner as modifiedherein, and hereby orders that Respondent, RoyalTileManufacturing Co., Fort Worth, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder, as so modified.1.Reletter subparagraphs (b) and (c) of paragraph2 as subparagraphs (d) and (e), respectively, and addthe following as new subparagraphs (b) and (c):"(b) Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, in196 NLRB No. 70 ROYAL TILE MANUFACTURING CO.accordance with the Selective Service Act and theUniversal Military Training and Service Act."(c) Preserve and, upon request, make available tothe Board or its agents,for examination and copying,all payroll records,social security payment records,timecards,personnel records and reports,and all oth-er records necessary to analyze the amount of back-pay due under the terms of this recommended Order."2.Substitute the attached notice for the TrialExaminer's.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides hada chance to giveevidence,theNationalLaborRelations Board hasfound that we violated the NationalLaborRelationsAct and hasordered us to post this notice, and weintend tocarry out the Orderof the Board.The Act givesall employees these rights:To engage in self-organizationTo form, join,or help unionsTo bargain collectivelythrough represent-atives of their choosingTo act togetherfor collective bargainingor other mutualaid or protectionTo refrain from any orall of these things.WE WILL NOT do anything that interferes withor restrains or coerces employeeswith respect tothese rights.WE WILL NOTdiscriminate against ouremploy-ees for engaging in activitieson behalf of theUnion or ontheir ownbehalf.WE WILL NOTthreatento reducethe wages ofour employees if they engage in union activities.WE WILL NOTgive our employees the impres-sion that their union activities are under surveil-lance.WE WILL offer to Richard C. Barnettimmediateand full reinstatementto the job he held beforewe discharged him or, if that jobno longer exists,to a substantially equivalentjob, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of earningssuffered as a result of our discrimination againsthim, together with interestat the rateof 6 percentper annum.ROYAL TILEMANUFACTURINGCo.(Employer)DatedBy475(Representative)(Title)We will notify immediately the above-named indi-vidual,if presently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Federal Office Building,Room 8A24,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner:On July 28, 1971, Shop,Mill & Industrial Local Union 2848,affiliated with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter called the Union,filed a charge with theRegional Director for Region 16 of the National LaborRelations Board,hereinafter called the Board,alleging thatRoyal Tile Manufacturing Co., hereinafter called the Re-spondent,engaged in conduct in violation of Section 8(a)(1)of the Act.This charge was later amended on August 4,1971, to add allegations of violations of Section 8(a)(3) ofthe Act,and again on September 3, 1971, to allege solelyviolations of Section 8(a)(1) of the Act. On September 3,1971, the Regional Director,on behalf of the General Coun-sel of the Board,issued a complaint and notice of hearinggon the charges heretofore referred to, alleging violations ofSection 8(a)(1) of the Act.The complaint was thereafteranswered by Respondent denying the commission of anyunfair labor practices.On October 5, 1971, the Union filed a third amendedcharge alleging,in addition to the matter theretofor consid-ered,violations of Section 8(a)(3) in the termination of an-other employee,Winnie Duncan.On October 18 the Unionfiled a second charge alleging the suspension and termina-tion of Richard C. Barnett as a violation of Section 8(a)(3)and (1) of the Act. On November 3, 1971, the said RegionalDirector issued an order consolidating the two cases, anamended consolidated complaint,and a new notice of hear-ing. The amended consolidated complaint alleges a viola-tion by the suspension and ultimate discharge of Barnett, aswell as the three incidents of alleged violations of Section8(a)(l) contained in the original complaint.By its duly filedanswer Respondent denied commission of any unfair laborpractices.On the issues thus joined,the matter came on for hearingbefore me on November 22, 23,and 24,1971. Respondentand the General Counsel were represented at the hearingand had an opportunity to adduce evidence, call witnesses,examine and cross-examine them,argue on the record, and 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDsubmit briefs.Briefs have beenreceivedfrom theGeneralCounseland Respondent.Upon theentirerecord andin considerationof the briefs,Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTIt is alleged and admitted that Respondent is a Texascorporation manufacturing and selling tile in Forth Worth,Texas,and that it annually sells and ships its product valuedin excess of $50,000 directly to points outside the State ofTexas.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) andof the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESAn organizing campaign among the employees of Re-ondent by the Union was proceeding slowly when, onJuly 21,1Richard Barnett,a maintenance man, became in-terested in the Union and vigorously and zealously com-menced organizing his fellow employees.By SeptemberBarnett had becometheex officioleader of the inplantorganizing committee,and through his efforts it appearsthat the Union's organizational campaign succeeded.On October 8, Barnett was assigned to repair a piece ofmachinery which had attached to it a mechanism designedto warn the operators if something had gone wrong with it.Upon completion of his repair, he neglected to reinstall thewarning mechanism and the following day when the ma-chine broke down again no warning was given.Althoughthe consequences were not particularly disastrous,a motormight have burned out (but did not) and it appears that themachine may have been shut down for a small period oftimeadditional to that when it would otherwise have beenshut down.For his failure to reinstall the warning mechanism, theplant manager suspended Barnett, telling him to return onthe following Tuesday,2 at which time he would "try to givehim an answer." On Tuesday,Barnettreturned to the plant.According to the testimony of Plant Superintendent Cant-well, he had not yet made up his mind or gotten all of thedetails, and told Barnett to come back on the followingFriday for a definite decision. On the following FridayCantwell told Barnett that, having checked with everyone,pondered, and weighed the thing, he had reached a finaldecision to discharge Barnett because of the seriousness ofthe incident.It is a little difficult to know what it was that required 8days of consideration by Cantwell. There is no question thatBarnetthad admittedly failed to replace the warning mech-anism after repairing the machinery. No amount of investi-gation could disclose more than Cantwell knew on the daywhen he first suspended Barnett.Respondent contends that this was one of a series ofincidents involving Barnett that revealed that he was notcapable of making a "good employee for Respondent."Pressed for details-by the General Counsel, Cantwell testi-fied that the prior incidents to which he referred were two,1All dates hereinafter are in theyear 1971.2Thisincidentoccurred on a Wednesday and was discovered on thefollowing day, Thursday.one involving the repair of a machine called a pelletizerwhich takes the powdered and wetted stock from which tileismade and presses it through a screen to form it into smallpellets thatmold together more readily into tile and anotherincident involvinga carousel,which is a machine part of theconveyor belt, from which employees take raw tile and placethem on drying racks.The pelletizer incident, according to Cantwell's testimo-ny, resulted from a repair job ordered by management to bedone byBarnett.After the completion of the job, it wasascertained that the blades which pressed the powderedstock through the screen were not working effectively sothat the pelletizer did not work correctly. Barnett testified,and was supported by a fellow employee who worked withhim, that when they were ordered to repair the pelletizer thescreen wasbroken and the paddles were completely wornout. They replaced the screen, but were unable to replacethe worn out paddles because Respondent had not suppliednew paddles of the type needed. Accordingly, the two main-tenance menattempted to contrive makeshift paddles whichthey installed. According to the testimony of Barnett andhis fellow maintenance man no complaint was ever madeabout the job that they did, and when new paddles wereultimately acquired by Respondent they were installedwithout further ado.With regard to the carousel incident, Cantwell testifiedthat he hadassigned to Barnettthe task ofinstalling a returnbelt from the carousel to take defective tile back to a wheel-barrel in which it was placed back into the raw stock. Ac-cording to Cantwell's testimony, two things were wrong, onethat Barnett had not used the materials procured by theCompany for the installation of the belt but had purchasedother materialsat great expenseto the Company, and sec-ond that he had welded the new installation to the carousel,possibly damaging it thereby. The evidence reveals that, intact, Barnett did not do the job. Two othermaintenanceemployees had been assigned by the thenmaintenance su-pervisor toinstall thenew belt and the fixtures necessary toit.They had procured the additional supplies because theyhad run out of some supplies furnished by the Companyand had welded the structure to the carousel in the firstplace. Thereafter, Cantwell discovered that it was not work-ing as it had been expected to work, and ordered Barnett tomake adjustmentswhich required his removal of the orig-inal weld and welding the same higher on the side of thecarousel.Barnett testified that the welding did no harm tothe wall of the carousel. When it was removed with a torchit could be smoothed down and, in fact, was, so that it wasindistinguishablefrom the surroundingsurfaces, requiringonly the addition of a little paint.The General Counsel adduced the testimony of anothermaintenance man, JessieWade, who had been employed byRespondent and resigned from their employ on September28.Wade testified that he had worked on September 28 onthe same machinethat had been the purportedcause ofBarnett'sdischarge and that he found at that time that thewarning device was disconnected and inoperable. There isno evidence that any investigation was made on September28 with regard to the blame to be assessed for rendering thewarning device inoperable, and Respondent adduced noevidence that any employee was in any way punished forhaving left it in that condition.In consideration of all the evidence adduced at the hear-ing, I reach the conclusion that Respondent's rationale forthe discharge of Barnett was pretextual. It can be seen thatof the threeincidentsthat allegedly led to his discharge,Barnett wasguilty of malfeasance in only one, with regardto the warning device. Yet 2 weeks prior to his discharge an ROYAL TILE MANUFACTURING CO.477identical incident had arisen and it appears that no sanc-tions whatsoever were levied against whoever had failed toconnect the warning device and,indeed,no investigationwas made to find out who was at fault.The other twoincidents are equally unpersuasive.One of them clearly wasnot the fault of Barnett, but was done by other maintenancemen under the supervision of the Company'smaintenancesupervisor,and the other resulted from the Respondent'sfailure to stock the necessary replacement parts requiringBarnett to contrive as best he could to fill the need. It isnoteworthy that,according to the testimony of Barnett,which is uncontradicted on the record,no reprimand of anykind was given him as a result of the earlier incidents. In-deed,itdoes not appear that anyone took them seriouslyuntil the need arose to justify Barnett's discharge.Having found that the reason advanced by Respondentfor the discharge of Barnett is pretextual,we are led toinquire what the real reason was. There is no question thatBarnett was the most vigorous union proponent and the oneprobablymost instrumental in organizing the employees.Cantwell,however,testified that it was not until after he hadtold Barnett that he was discharged that he first learned thatBarnett had anything to do with the Union.Companyknowledge is, of course, a requisite to a finding that Barnettwas discharged because of his union activity. The GeneralCounsel would have me relyon the showing of antiunionactivity disclosed by the 8(a)(1) allegations.However, I donot find such reliance necessary.I have no doubts thatRespondent knew of Barnett's union activity.He carried iton more or less openly under the eyes of the supervisorswithin the plant.Further,it is clear that the supervisorswere, at the very least,interested in the union activities ofthe employees.That the Union had been in a semicomatosecondition prior to the enthusiastic activities of Barnett musthave been apparent to them.It is impossible to believe thatRespondent was unaware of the fact that Barnett had inject-ed new life into the organizational attempt.In addition tothat,his own union adherence was made manifest by thefact that he wore a union button,carried his keys on unionkerings, and proselyted for the Union at every occasion.In the absence of any explanation supported by the evidence for Barnett's discharge,and with the knowledge thatRespondent was aware of his union activities,I believe theinference can fairly be drawn that Barnett was dischargedbecause of his union activities.I reach this conclusion evenin the absence of strong evidence of union animus on thepart of Respondent.Surely an explanation must exist forBarnett's discharge and it has not been proffered. Inferen-tially, it has not been proffered because it is, in fact, aviolation.Accordingly,I find that Barnett was dischar edbecause of his union activity in violation of Section 8(a))(3)and (1) of the Act.The Alleged 8(a)(1) ViolationsThe General Counsel adduced credible evidence thatForeman Robert Newhouse, during an altercation withMary Duncan,an exmployee,toldMiss Duncan that hersupervisor,Omega Morgan, was picking on her becauseSupervisor Morgan found out that employee Duncan was100 percent union.Although Newhouse denied the state-ment attributed to him,he testified that he did not remem-ber whether he said anything about the Union,that he knewnothing about the Union,and that Mrs. Morgan knew noth-ing about the Union.It is clear from his testimony that hedid say something about the Union,and the context of theconversation revealed no other basis on which the subjectmight have been brought up. I find that the statement wasmade as testifiedto byMiss Duncan.The General Counselcontends that the statement constitutes an 8(a)(1) violation,both as an implied threat and an implication that the Re-spondent was engaged in surveillance.I conclude that thestatement does not constitute a violation of Section 8(a)(1).It is clear from the testimony of both Duncan and New-house that they were friendly,they did not stand in theposition of supervisor and employee,Duncan being em-ployed in a section not supervised by Newhouse,and thatewhouse's statement was no more than a personal opinionof his own based on his own knowledge,which was proba-bly common,thatMiss Duncan,who was a member of themplant organizing committee,was connected with the Un-ion. I recommend that the complaint be dismissed insofaras this incident is alleged to be violative.The General Counsel contends that a statement by Super-visor R. J. Stockton,made in the presence of Betty Sandersand other employees,constitutes a violation ofthe Act.According to the testimony of Mrs. Sanders, her supervisor,R. J. Stockton,came to her and another girl, as they wereworking on the line,and stated that his daughter was em-ployed at a nearby candy company,the employees of whichhad just secured union representation,and that when theUnion came in management cut their pay to $1.80 an hour.Stockton went on to say that if the employees of Respon-dent voted in a union,that it would happen to them, theywould get a pay cut.He also told the employees thatRespondent's president,Wofford, had all the names of theemployees who had signed cards for the Union.Stockton took the witness stand and denied the state-ments attributed to him.However,his testimony revealedthat he did,in fact, have a daughter working at the candycompany,that the candy company had been organized bya union during his daughter's employment there,and thathe told Betty Sanders and another employee that when theUnion came in to the candy company soft drinks went upfrom a nickel to a dime and their lunches went up from 33cents.I have found Mrs. Sanders credible and I credit hertestimony that the statements were made by Mr.Stockton.The law is well settled that a statement to employees thattheir wages would be decreased if the Union came in iscoercive,and it is equally well settled that a statement thatthe Respondent'smanagement had the names of the unionsupporters is violative in that it gives the employees theimpression that their union activities are under surveillance.Accordingly,Ifind that Respondent violated Section8(a)(1) of the Act by the statements made by Stockton.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activityof Respondent set forth in section III, above,occurringin connection with the operations of Respondentset forth in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.By discharging Richard C.Barnett because he hadengaged in union activities, Respondent has discriminatedin regard to hire or tenure of employment to discouragemembership in the Union in violation of Section 8(a)(3) and(1) of the Act.2. By threatening employees with adverse changes in theirwages, and by giving employees the impression that theirunion activities were under surveillance, Respondent has 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDinterfered with, restrained, and coerced employees in theexercise of their rights protected by Section 7 of the Act inviolation of Section 8(aXl) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.4.The Respondent has not engaged in further unfairlabor practices, as found above.THE REMEDYHaving found that Respondent had been engaged incertain unfair labor practices, it will be recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Richard C.Barnett inviolation of Section 8(a)(1) and (3) of the Act, Ishall recommend that Respondent offer Barnett immediateand full reinstatementat the same or substantially equiva-lent position to that he theretofore occupied, without preju-dice to seniority or any other rights and privileges, and makehim whole for any loss ofearningshe may have suffered byreason of the discrimination against him by paying to hima sum of money equal to the amount he would normallyhave earned as wages from the date of the discrimination tothe date of his reemployment,less his net earnings,as com-puted in F.W. Woolworth Company,90 NLRB 259, with thepayment of interest at the rate of 6-percent per annum, tobe computed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.On the foregoing findings of fact and conclusions of law,and the entire record in this case,and pursuant to Sec-tion 10(cc of the Act, I hereby issue the following recom-mended:ORDERRespondent, Royal Tile Manufacturing Company, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf of3 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as providedin Sec 102 48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposesthe Union, or any other labor organization, by dischargingor in any other manner discriminating against its employeesin regard to their hire or tenure of employment or any termor condition of employment.(b) Threatening its employees with retaliation for engag-ing in union activities.(c)Giving its employees the impression that their unionactivities are under surveillance by the Respondent.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to form,join,or assistor be represented by the Union,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2. Take the following affirmative action whichis neces-sato effectuate the policies of the Act:(a) Offer to Richard C. Barnett immediate and full rein-statement to thesameor, if thesame isnot available, asubstantially equivalent position to that which he held priorto the discrimination against him, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings suffered in the manner set forth inthe section hereof entitled "The Remedy."(b) Post at its Fort Worth, Texas, facility copies of theattached notice marked "Appendix."4 Copies of said noticeon forms provided by the Regional Director for Region 16,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that said no-tices are not altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 16, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith.54 In the eventthat theBoard'sOrder is enforcedby a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shall be changedto read"PostedPursuant to a Judgment of theUnited States Court of Appeals Enforcing anOrder of the National LaborRelationsBoard."5 In the event that this recommendedOrder is adopted by the Board afterexceptionshave beenfiled, thisprovision shall be modified to read "Notifythe RegionalDirector forRegion 16, in writing,within 20 daysfrom the dateof this Order, whatsteps the Respondenthas taken to comply herewith "